Case 9:21-cv-81099-AMC Document 47 Entered on FLSD Docket 08/20/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                 CASE NO. 21-81099-CIV-CANNON

  D. P. et al.,

          Plaintiffs,
  v.

  SCHOOL BOARD OF PALM BEACH COUNTY et al.,

          Defendants.
                                                                  /

                        ORDER REQUIRING JOINT SCHEDULING REPORT
                         AND CERTIFICATES OF INTERESTED PARTIES 1

          The parties are directed to prepare and file a joint scheduling report, as required by Local

  Rule 16.1, by September 30, 2021. In addition, by September 30, 2021, the parties, including

  governmental parties, must file Certificates of Interested Parties and Corporate Disclosure

  Statements that contain a complete list of persons, associated persons, firms, partnerships, or

  corporations that have a financial interest in the outcome of this case, including subsidiaries,

  conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a party.

  Throughout the pendency of the action, the parties are under a continuing obligation to amend,

  correct, and update the Certificates.

          DONE AND ORDERED at Fort Pierce, Florida this 20th day of August 2021.



                                                             _________________________________
                                                             AILEEN M. CANNON
                                                             UNITED STATES DISTRICT JUDGE
  cc:     counsel of record


  1
   The parties must not include Judge Cannon or Magistrate Judge Reinhart as interested parties
  unless they have an interest in the litigation.
